DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 November 2020 and 31 July 2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a rotor of a rotary electric machine comprising, inter alia, one or more second flow passages extending radially outward from the first flow passage and having closed distal ends are formed.
Claims 2-5 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim.
Independent claim 6 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a method for cooling a rotary electric machine including, inter alia, one or more second flow passages extending radially outward from the first flow passage and having closed distal ends are formed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnsen (U.S. Patent No. 6727609) discloses a rotary electric machine having a relatively elongated rotor, and more particularly to cooling the winding of the rotor of the rotary electric machine at multiple points axially.
Raczek (U.S. PG Pub. No. 20140265657) discloses a stator for use in a liquid cooled electric machine having a rotor is provided. The stator includes a stator body having a radially outer periphery and a radially inner periphery, and at least one first coolant passage extending radially through the stator body from the outer periphery to the inner periphery. The at least one first coolant passage facilitates providing a coolant to an air gap defined between the stator body and the rotor. 
Hattori (U.S. PG Pub. No. 20150381015) discloses a cooling structure for a dynamo-electric machine that cools a dynamo-electric machine using a refrigerant.  The rotor core has a plurality of core refrigerant passages. The core refrigerant passage each includes an inlet passage, a magnet cooling passage and an outlet passage. The inlet passage is configured such that a liquid refrigerant flows into the inlet passage from the shaft refrigerant passage. The magnet cooling passage is configured such that the liquid refrigerant flows into the magnet cooling passage from the inlet passage, the magnet cooling passage extending in an axial direction.
Kaneshige et al. (U.S. PG Pub. No. 20160233744) discloses a rotary electric machine includes a rotor and a rotor shaft. The rotor has a cooling flow passage and the rotor shaft is fixed to an inner peripheral surface of the rotor. The rotor shaft has a hollow part to which the liquid coolant is supplied, a coolant flow inlet that provides communication between the hollow part and the cooling flow passage, and a coolant supply shaft extending through the hollow part. The coolant supply shaft has a coolant discharge port that discharges the liquid coolant to the hollow part. A position in a rotor axial direction of the coolant flow inlet deviates from a position in the rotor axial direction of the coolant discharge port.
Okochi (U.S. PG Pub. No. 20160372983) discloses a rotor of a rotary electric machine, which includes a rotor core, and permanent magnets embedded near an outer periphery of the rotor core.  At least one in-core cooling medium passage that leads a cooling medium supplied from an in-shaft cooling medium passage formed inside the rotating shaft to an outer peripheral end of the rotor core, and discharges the supplied cooling medium into a gap between the rotor core and a stator, is formed in the rotor core. The at least one in-core cooling medium passage includes a center cooling medium passage, a pair of inner peripheral side cooling medium passages, and an outer peripheral side cooling medium passage that is communicated with the gap. A radially outside end portion of the center cooling medium passage has a slope that extends toward a radially outer side closer to a center in the axial direction.
Okochi (U.S. PG Pub. No. 20170012503) discloses a rotor core includes at least one core refrigerant passage configured to release a refrigerant to a gap between the rotor core and a stator. The core refrigerant passage includes: a central refrigerant passage provided radially inside a permanent magnet so as to extend in an axial direction, the central refrigerant passage being opened on axial end surfaces of the rotor core; an inner refrigerant passage communicating the shaft refrigerant passage with the central refrigerant passage; an outer refrigerant passage communicating the central refrigerant passage with the gap; and dams provided on both axial-end sides of the central refrigerant passage relative to the outer refrigerant passage so as to project toward a radially inner side from a radially outer side in the central refrigerant passage.
Manabe et al. (U.S. PG Pub. No. 20180205294) discloses a compact, high-output motor, a structure to efficiently cool parts that reach a high temperature by introducing a refrigerant inside the motor.
This application is in condition for allowance except for the following formal matters: 
Please review the highlighted terms in claim 2 and make corrections by comparing these terms with the similar terms in claim 1.
 2. The rotor of the rotary electric machine according to claim 1, wherein the first f1ow passage is formed on a radially more inward side than the permanent magnet, and the distal end of the second flow passage is located at a position where the permanent magnet is able to magnetically attract foreign matter including a magnetic material reaching the distal end of the second flow passage.
In claim 1, the similar terms are: “one or more first flow passages”, “one or more second flow passages”, “plurality of permanent magnets” and “closed distal ends”.  Please pay attention to the plurality over singularity of terms to maintain sufficient antecedent bases. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



15 January 2021  
/EMILY P PHAM/            Primary Examiner, Art Unit 2837